     Case: 4:19-cv-00163-MPM-JMV Doc #: 43 Filed: 02/12/21 1 of 1 PageID #: 2571




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

ANDREW CLINTON CRUSE                                                                    PETITIONER

v.                                                                        No. 4:19CV163-MPM-JMV

WENDEL BANKS, ET AL.                                                                 RESPONDENTS


                      ORDER DENYING PETITIONER’S MOTION [41] TO
                                EXPAND THE RECORD

        This matter comes before the court on the request by the pro se prisoner petitioner to expand

the record in this case filed under 28 U.S.C. § 2254. In a § 2254 proceeding, a judge has the

discretion to require the parties to expand the record as necessary and, if good cause is shown,

authorize limited discovery. Rules Governing Section 2254 Proceedings, Rules 6–7. This case is

fully briefed, and the proposed exhibits may be found in the record currently before the court. As

such, the instant motion is DENIED. If the court believes expansion of the record becomes

necessary, it will issue an order to that effect sua sponte.


        SO ORDERED, this, the 11th day of February, 2021.

                                                  /s/ MICHAEL P. MILLS
                                                  UNITED STATES DISTRICT JUDGE
                                                  NORTHERN DISTRICT OF MISSISSIPPI
